 LABORERS LOCAL 72 (BALL CORP.)Local 72, Laborers' International Union of NorthAmerica, AFL-CIO and Local Union No. 111,Glass, Pottery, Plastics, & Allied WorkersInternational Union, AFL-CIO, CLC and BallGlass Container Group, Ball Corporation. Cases22-CD-412 and 22-CD-41316 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charges in this Section 10(k) proceedingwere filed 2 August 1983 by the Local Union No.111, Glass, Pottery, Plastics, & Allied WorkersInternational Union, AFL-CIO, CLC (GPPAW),and 16 August 1983 by the Employer, alleging thatthe Respondent, Local 72, Laborers' InternationalUnion of North America, AFL-CIO (Laborers),violated Section 8(b)(4)(D) of the National LaborRelations Act by engaging in proscribed activitywith an object of forcing the Employer to assigncertain work to employees it represents rather thanto employees represented by GPPAW. The hear-ing was held 12 and 16 September 1983 beforeHearing Officer Donna Tribel.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Company, a New Jersey corporation, is en-gaged in the manufacture and sale of glass contain-ers at its facility in Carteret, New Jersey, where itannually sells products directly outside the State ofNew Jersey having a value in excess of $50,000.The parties stipulate, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that Labor-ers and GPPAW are labor organizations within themeaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeThe Employer is engaged at its Carteret plant inthe manufacture of glass containers. For major re-pairs of forehearths and glass furnaces in the plant,the Employer hires outside bricklayers through in-dependent contractors. The Employer pays thewages and fringe benefits of bricklayers and theirassistants directly. Laborers have traditionally per-269 NLRB No. 42formed the work of assisting the bricklayers at theEmployer's Carteret plant. GPPAW, however, hasa clause in its collective-bargaining agreement withthe Employer prohibiting subcontracting by theEmployer if the work can satisfactorily and moreeconomically be performed by its own employees,represented by GPPAW, provided that the Em-ployer has the facilities and the available trainedpersonnel to perform the work within the requiredtime. During negotiations in February 1983,1GPPAW reaffirmed the contract provision givingit jurisdiction over the work of assisting bricklayerswith major repairs of forehearths. Laborers Busi-ness Agent Gianfrancisco told the Employer inphone conversations during the week of 20 Junethat the work in dispute belonged to Laborers andthat they would picket to get the work assignment.On 25 June, the Employer assigned the disputedwork to employees represented by GPPAW. Thework was to be completed by 27 June. When La-borers began to picket on the morning of 25 June,the bricklayers refused to cross the picket line. La-borers, GPPAW, and the Employer agreed to acompromise where one employee represented byeach Union was assigned the disputed work. Theparties agreed that the compromise was not settle-ment of the dispute and that the matter be taken tothe Board.B. Work in DisputeThe disputed work involves helping and tendingbrick masons; dismantling, demolishing, and remov-ing masonry; and removing debris in the course ofrepairing forehearths at the Ball Corporation plant,located in Carteret, New Jersey.C. Contentions of the PartiesThe Employer and GPPAW contend that thereis reasonable cause to believe Laborers violatedSection 8(b)(4)(D) of the Act. Both contend thatthe work in dispute should be awarded to employ-ees represented by GPPAW based on their collec-tive-bargaining agreement; economy, efficiency,and safety of operations; present assignment andemployer preference; area and industry practice;ability of employees represented by GPPAW toperform the work; and prior Board determinationsinvolving work similar to that in dispute.At the hearing, Laborers contended that no juris-dictional dispute exists under Teamsters Local 107(Safeway Stores), 134 NLRB 1320 (1961). Laborersfurther contends that no reasonable cause exists tobelieve it violated Section 8(b)(4)(D) of the Act. Itargues that it was only attempting to preserveAll dates herein refer to 1983 unless otherwise noted.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork traditionally performed by employees repre-sented by Laborers. On the merits, Laborers con-tends that the work in dispute should be awardedto employees represented by it based on its pur-ported collective-bargaining agreement with theEmployer; past practice; and skill of employeesrepresented by Laborers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe Section 8(b)(4)(D) has been violat-ed and that the parties have not agreed upon amethod for voluntary adjustment of the dispute.As indicated above, it is undisputed that Labor-ers Business Agent Gianfrancisco told the Employ-er in phone conversations that Laborers wouldpicket to obtain assignment of the disputed work.The Employer assigned the work to employeesrepresented by GPPAW on 25 June, and Laborersbegan picketing that same morning. Laborersstopped picketing only after Laborers andGPPAW agreed to a temporary compromise inwhich one employee represented by each Unionwould perform the disputed work until the mattercould be brought before the Board. Although thework identical to that in dispute had been per-formed by employees represented by Laborers pre-viously, employees represented by GPPAW wereassigned the work in accordance with the terms ofthe collective-bargaining agreement with the Em-ployer and GPPAW. Under the terms ofGPPAW's collective-bargaining agreement withthe Employer, the Employer could not subcontractout if the work could be satisfactorily and moreeconomically performed by employees, providedthat the Employer had the facilities and availabletrained personnel to perform the work. Prior to theEmployer's assignment of work on 25 June, in pre-vious major rebuilding there were no employeesrepresented by GPPAW available to performwork. In these circumstances, we reject Laborerswork preservation defense.2Based on the forego-ing, we find reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred. Further-more, no party contends and there is no evidenceshowing that there exists an agreed-upon methodfor voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,2 We further reject Laborers contention that no jurisdictional disputeexists under Safeway, supra. It is clear that this case does not present thesituation in Safeway where the employer created the dispute by transfer-ring the work away from the only group claiming the work. OPPAWhas contractual claims to the disputed work and a real competing claimwith Laborers.we find that the dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Cdlumbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certifications and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees. We therefore find that this factor is not helpfulto our determination.It is undisputed that all relevant times GPPAWhad a collective-bargaining agreement with theEmployer covering the wages and working condi-tions of all "forming department, machine repairdepartment and production and maintenance em-ployees." The Employer and GPPAW had agreedupon a wage rate for employees with the job classi-fication of "general laborer-maintenance" who per-formed the same type of work as the work in dis-pute but not in conjunction with a major rebuild.The agreement between GPPAW and the Employ-er is sufficient to encompass the work in dispute.The Employer has no collective-bargaining agree-ment with Laborers. Although the Employer paidfringe benefits in accordance with Laborers collec-tive-bargaining agreement when it utilized laborersin the past, the record indicates that the Employerrefused to sign a collective-bargaining agreementwith Laborers and never intended that its paymentof fringe benefits be considered as entering into acollective-bargaining agreement. We therefore findthat the factor of collective-bargaining agreementsfavors an award of the disputed work to the Em-ployer's employees represented by GPPAW.2. Employer practice, assignment, andpreferenceThe record indicates that the Employer has pre-viously assigned work similar to that in dispute toemployees represented by Laborers. However, asnoted above, it did so consistent with its collective-bargaining agreement with GPPAW. Accordingly,228 LABORERS LOCAL 72 (BALL CORP.)we find the factor of past practice not determina-tive.The Employer assigned the work in dispute toemployees represented by GPPAW and at thehearing and in its brief expressed its preference thatthe disputed work be performed by such employ-ees. While we do not afford controlling weight tothis factor, we find that it favors an award of thework in dispute to employees represented byGPPAW.3. Area practiceThe Employer presented undisputed evidencethat two other area employers use GPPAW-repre-sented employees to perform work similar to thatin dispute. However, no evidence was adduced asto the number of other employers in the area per-forming work similar to that in dispute. We there-fore find that the factor of area practice is incon-clusive.4. Relative skills and economy and efficiencyof operationsThe record discloses that the employees repre-sented by GPPAW possess the skills necessary toperform the work in dispute and are familiar withthe safety procedures and physical layout of theplant, resulting in greater efficiency in work. Fur-ther, the employees represented by GPPAW canperform a variety of tasks in addition to the workin dispute, thereby resulting in greater economy ofoperations. In addition, an award of the work indispute to employees represented by Laborerswould result in the Employer paying insurancepremiums for employees represented by GPPAWon layoff without getting the benefit of their work.In contrast, employees represented by Laborersdo not have familiarity with the plant and safetyrules although they do have the requisite skills andtraining to perform the work in dispute. At thehearing, Laborers' representative testified that La-borers have the experience and training that makesassisting the bricklayers easier and quicker.It is clear that the work in dispute involves un-skilled labor and can be performed adequately byemployees represented by either Union. We, there-fore, find that the factor of relative skills does notfavor an award of the disputed work to eithergroup of employees. We find, however, that thefactor of economy and efficiency of operationsfavors an award of the disputed work to the Em-ployer's GPPAW-represented employees.5. Job impactThe record reveals that employees representedby GPPAW who would perform the work in dis-pute are presently on layoff status. Therefore, anaward of the work to employees represented byLaborers would preclude the possibility of theseemployees being recalled. Thus, we find that thefactor of job impact favors an award of the workin dispute to employees represented by GPPAW.6. Prior casesThe Employer and GPPAW contend that Boarddeterminations in three prior cases favor an awardof the work in dispute to employees represented byGPPAW.3The cases cited did not involve this em-ployer and involved different facts. Accordingly,this factor is not helpful in our determination.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by GPPAWare entitled to perform the work in dispute. Wereach this conclusion relying on the Employer'scollective-bargaining agreement with GPPAW;employer assignment and preference; economy andefficiency of operations; job impact; and the factthat such employees possess the requisite skills toperform the work in dispute. In making this deter-mination, we are awarding the work to employeesrepresented by GPPAW, not to that Union or itsmembers. The determination is limited to the con-troversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Ball Corporation represented byLocal Union No. 111, Glass, Pottery, Plastics, &Allied Workers International Union, AFL-CIO,CLC are entitled to help and tend brick masons,dismantle, demolish, and remove masonry anddebris in the course of repairing forehearths at theBall Corporation plant in Carteret, New Jersey.2. Local 72, Laborers' International Union ofNorth America, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce Ball Corporation to assign the disputed workto employees represented by it.3. Within 10 days from this date, Local 72, La-borers' International Union of North America,AFL-CIO shall notify the Regional Director forRegion 22 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.s Laborers Local 712 (Midland Glass CaJ, 197 NLRB 155 (1972); La-borers Local 132 (Brockway Glass Co.), 224 NLRB 117 (1976); LaborersLocal 910 (Brockway Glass Co.), 226 NLRB 142 (1976).-229